DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 06/12/2020; claim(s) 1- 10 is/are pending herein; claim(s) 1 & 9 is/are independent claim(s).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an acquisition section”, item 163/303 and/or external air temperature sensor 210, see, figs.3 &6, paras. 0011-0012
“a control section”, item 161/301, see figs. 3 &6, para. 0011
a stress detection section, magnetic sensor 202 or control section 161, see para. 0011 “field sensor 202 can obtain, from the voltage, bending of the beam member 134, i.e., stress applied to the beam member 134” and 0022 “As described above, the control section functions as a stress detection section.”
an abnormality detection section: control section 161, see para. 0015
an abnormality detection unit (in claim 8): control section 161, see para. 0015
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 9 is/are rejected under 35 U.S.C. 102 (a) (1)/(a)(2) as being anticipated by Cao et al. [Cao] (WO 2018227922 A1, Pub. Date: 2018-12-20). 
Note: The US 20210131679 A1 to Cao et al., is used for citation/mapping purpose since this satisfies the English Translation for the cited WO 2018227922 A1 document (attached). 

Regarding claim 1, Cao teaches a refrigeration cycle system comprising: (Fig. 1, [0036]);
 an acquisition section configured to acquire [S100, fig. 6] external air information as information on at least one of an external air temperature around an outdoor unit or weather information [“detecting a wind speed value |f|” or “external airflow”] ([0036-0037, 0045]); and 
a control section configured to control [“the fan 100 in shut-down state is forced to rotate by the external airflow, a shutdown command can be executed to cause the fan 100 to stop rotating” S300, fig. 6] a rotation number of a fan of an air blower based on the external air information at a start [“vane stopping device is started up to stop the fan from rotating, and after the fan stops, the outdoor unit performs the start-up action according to normal start-up commands”] of operation of the refrigeration cycle system ([0005, 0037, 0047, 0053]).
Cao teaches:
[0047] S300, controlling the fan to start with a compensated start-up frequency after preventing a vane from passively rotating by blocking the outer edge of the vane of the fan, when the wind speed value |f| is greater than the preset value M.

Regarding claim 7, Cao teaches the refrigeration cycle system according to claim 1, wherein the control section activates, according to the external air information, an electromagnetic brake configured to stop [“ detected wind speed through the vane stopping device” configured to prevent the vane that is passively rotating from rotating] rotation of the fan, the rotation being made not with power of a motor during stop of the refrigeration cycle system ([0005, 0038-0039, 0054]).
Claim(s) 1- 2 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tran et al. [Tran] (US 20120085113 A1).

Regarding claim 1, Tran teaches a refrigeration cycle system [fig. 1] comprising: 
an acquisition section [“internal sensors” and/or data interface that passes information of weather to the controller] configured to acquire [“the process moves to step 335 wherein an average outdoor ambient temperature (AMB) value is obtained”] external air information as information on at least one of an external air temperature [“climate conditions proximate the exterior housing”] around an outdoor unit or weather information ([0027-0028, 0037, 0039]); and
 a control section [“the controller 155”] configured to control [“rotate the fan blades 145 based upon climate conditions proximate the exterior housing” like step 355 after detecting true in S350 and rotating the fan would be “operate the motor at less than max speed.”] a rotation number of a fan of an air blower [“rotate the fan blades 145] based on the external air information at a start [method 300 does not pass below step 315 (True in S315 returns back to S315, see Para. 0038) if the system is already started. Thus, the steps  below 315 are during startup cycle] of operation of the refrigeration cycle system ([0027, 0040- 0044]).
Tran teaches:
[040] In a decisional step 345, it is determined whether the AMB value obtained in step 335 is greater than a low temperature set point value. If the answer is false (e.g., that the AMB value is below the low temperature set point value), the process returns to decisional step 325, as the temperature proximate the exterior housing to too cold for ice and/or snow to accumulate in an amount sufficient to damage the motor and fan blades. In an alternative embodiment, the process might return to decisional step 315. However, if the answer is true (e.g., that the AMB value is above the low temperature set point value), the process continues to decisional step 350. In decisional step 350, it is determined whether the AMB value obtained in step 335 is less than a high temperature set point value. If the answer is false (e.g., that the AMB value is above the high temperature set point value), the process returns to decisional step 325 (or decisional step 315 in another embodiment), as the temperature proximate the exterior housing to too warm for ice and/or snow to accumulate in an amount sufficient to damage the motor and fan blades. However, if the answer is true (e.g., that the AMB value is below the high temperature set point value), the process continues in a step 355. The step 355 consists of the controller sending a signal to the motor to begin rotating the fan blades as a result of the AMB value being between the high temperature set point value and the low temperature set point value.

[0043] The process flow described with regard to FIG. 3 above may include many different variations. For instance, in one embodiment, the controller is configured to operate the motor, and thus fan blades, independent of the operation of the compressor. Thus, in this embodiment the motor and fans would be operating but the compressor would not. In another embodiment, the controller is configured to rotate the fan blades in a direction that is opposite to the direction that they might rotate if the compressor and motor were receiving an "on command". In yet another embodiment, the controller is configured to operate the motor at less than max speed. For example, the controller might signal the motor to run at 50% of its maximum speed, among other speeds. Other variations of the process flow described above also exist.

[0044] Another aspect of this disclosure provides a method of manufacturing
an air conditioning system, …The controller is configured to rotate the fan blades based upon climate conditions proximate the exterior housing

Regarding claim 2, Tran teaches the refrigeration cycle system according to claim 1, wherein at the start of the operation, the control section sets the rotation number of the fan to a second rotation number [“the controller is configured to operate the motor at less than max speed” if true in S350] less than a first rotation number [“max speed”] set according to a set value of the operation in a case where the external air information satisfies a preset external air condition (fig. 3, [0043]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang Sun Ho et al. [Hwang] (KR 20090041598 A, Pub. Date: 2009-04-29).

Regarding claim 9, Hwang teaches/suggest a refrigeration cycle system [“Referring to the drawings, the air conditioner 250 is largely divided into an indoor unit (I) and an outdoor unit (O)”, fig. 2] comprising: (Detailed Description, page 3);
a stress detection section [“control signal generator 330 may include an operation unit that generates the snowfall prevention control signal Sn”] configured to detect stress [“The weight of the falling snow is sensed by a weight sensor disposed around the outdoor fan motor 350 of the outdoor unit and when the detected weight is greater than or equal to a predetermined value, a snowfall prevention control signal Sn is generated”] on a fan of an air blower 
a control section configured to control a rotation number of the fan based on the stress at a start of operation of the refrigeration cycle system (Page 5, “The controller 340 outputs the PWM switching control signal Sic to the fan inverter 320 to operate the fan motor 350 when the snowfall prevention control signal Sn is input. For example, the controller 340 controls the fan motor 350 to operate when the fan motor 350 is stopped. The controller 340 may operate the outdoor fan motor 350 for ... (eg, less than 900 rpm) … increase gradually.”).
Hwang teaches:
Page 3, The outdoor unit O includes a compressor 202 that serves to compress the refrigerant, a compressor electric motor 202b that drives the compressor, an outdoor side heat exchanger 204 that serves to radiate the compressed refrigerant, and an outdoor unit. An outdoor fan 205 disposed on one side of the heat exchanger 205 and configured to include an outdoor fan 205a for promoting heat dissipation of the refrigerant and an electric motor 205b for rotating the outdoor fan 205a, and an expansion for expanding the condensed refrigerant; A mechanism 206, a cooling / heating switching valve 210 for changing the flow path of the compressed refrigerant, and an accumulator 203 for temporarily storing the gasified refrigerant to remove moisture and foreign matter and then supplying a refrigerant of a constant pressure to the compressor. And the like.

Page 5, 

The controller 340 outputs the PWM switching control signal Sic to the fan inverter 320 to operate the fan motor 350 when the snowfall prevention control signal Sn is input. For example, the controller 340 controls the fan motor 350 to operate when the fan motor 350 is stopped.

The controller 340 may operate the outdoor fan motor 350 for a predetermined time (eg, within 1 minute), and may also operate the speed at a constant speed (eg, less than 900 rpm). Of course, it is also possible to control the speed of the outdoor fan motor 350 to increase gradually.
In addition, when the snowfall prevention control signal Sn is input, the controller 340 may repeat the driving operation of the outdoor fan motor 350 every predetermined period (for example, 20 minutes).
Meanwhile, when the snowfall prevention control signal Sn has various levels, thereby, the controller 340 may allow the speed of the outdoor fan motor 350 to be determined according to the level of the snowfall prevention control signal Sn. In addition, the controller 340 may allow the operation period of the outdoor fan motor 350 to be determined according to the level of the snowfall prevention control signal Sn.

Page 6,  The weight sensor 428 may be disposed above the outdoor unit, specifically, on the side of the outdoor fan motor 426. As a result, when snow is introduced through the air discharge port 422 around the outdoor fan 428, the weight thereof may be sensed. On the other hand, the position of the weight sensor 428 is not limited to that shown in the figure, it is possible if any position that can properly detect the falling snow.

Therefore, Hwang clearly teaches detecting added stress/weight on a fan (due to snow) and controlling the rotation number of the fan based on the detected stress. Examiner acknowledges that Hwang does not necessarily teach the sensed stress/weight is in “an axial direction” of the fan in its system.
However, since Hwang further states the position of the weight sensor shown in fig. 4 is merely exemplary, and it can be placed in “any position that can properly detect the falling snow”, PHOSITA can understand it’s any position to cover in an axial direction. As such, Hwang implicitly (see 1MPEP 2144.01) teaches/suggests the limitation of “detect stress on a fan of an air blower in an axial direction” and renders the invention of this claim obvious to PHOSITA.

Regarding claim 10, Hwang teaches/suggests the refrigeration cycle system according to claim 9, wherein at the start of the operation, the control section sets the rotation number of the fan to a second rotation number less than a first rotation number [gradually increasing] set according to a set value of the operation in a case where the stress satisfies a preset stress condition (“the snowfall prevention control signal generator 330 may include a weight sensor (428 of FIG. 4) located around the outdoor fan motor 350. The weight of the falling snow is sensed by a weight sensor disposed around the outdoor fan motor 350 of the outdoor unit, and when the detected weight is greater than or equal to a predetermined value, a snowfall prevention control signal Sn is generated” and “Meanwhile, when the snowfall prevention control signal Sn has various levels, thereby, the controller 340 may allow the speed of the outdoor fan motor 350 to be determined according to the level of the snowfall prevention control signal Sn. In addition, the controller 340 may allow the operation period of the outdoor fan motor 350 to be determined according to the level of the snowfall prevention control signal Sn.”).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Hwang (KR 20090041598 A).

Regarding claim 3, Tran teaches the limitations of claim 2 as discussed above. While Tran predicts accumulation of the snow/stress on a fan and rotates the fan to the second rotation number as discussed above in claims 1 & 9 to remove the snow accumulation, it does not teach that it can detect the stress of the fan in an axial direction as claimed.
Hwang teaches/suggests (as already discussed above in claim 9) a stress detection section configured to detect stress [“the weight of the falling snow is sensed by a weight sensor disposed around the outdoor fan motor 350 of the outdoor unit,”] on the fan in an axial [“the position of the weight sensor 428 is not limited to that shown in the figure, it is possible if any position that can properly detect the falling snow”] direction, wherein the control section sets the rotation number of the fan to the second rotation number in a case where the external air information satisfies the external air condition and the stress satisfies a preset stress condition (Pages 3, 5, 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Hwang and Tran because they both are related to safely operating an outdoor air conditioning unit during snow time and (2) modify the system of Tran to use its weight sensor to sense the weight/stress of the falling snow as part of performing the fan speed control as in Hwang. Doing so controlling the operation speed of the fan can be directly set accordance to amount of actually sensed snow accumulation level rather than using predicted accumulation thereby improving the energy efficiency of the refrigeration system (Hwang, page 5).
Claim(s) 4- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Choi et al. [Choi] (US 20150114014 A1).
Regarding claim 4, Tran further teaches the control section controls a rotation number of a fan in S355 to the second rotation number when the ambient temperature is lower than high setting in S350 (fig. 3, [0043]). However, Choi merely assumes the problem of snow is resolved after running the fan for a timer period rather than actually detecting whether the snow accumulation problem is resolved or not. 
Therefore, Tran does not teach after/ when the rotation number of the fan is set to the second rotation number, its control unit/abnormality detection section configured to detect an abnormality of the fan when rotating in second rotation number.
Choi is directed to determining whether snow is piled up or not in outdoor unit of an air conditioner using one or more sensors and control an operation of the outdoor fan and/or heater to remove snow when snow is piled up based on the determination (Abstract, [0021]). Specifically, Choi teaches a control section configured to set the rotation number of the fan to a second rotation number [“controls driving of the outdoor fan 212 to perform a process of removing the piled up snow”] based on the external air information (S845, fig. 9, [0093, 0106]);and 
an abnormality detection section configured to detect [piled up snow is not removed and inform a user] an abnormality of the fan when the rotation number of the fan is set to the second rotation number (Fig. 9, S855, [0097, 0108]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Choi and Tran because they both are related to removing snow from an outdoor air conditioner and (2) modify the system of Tran to use its heater and additional sensors (e.g., photo sensors 310 or like of Choi) to actually sense whether the piled up snow is removed or not after rotating the fan in Tran’s system in second speed (e.g., in S355). Doing so a user of the system can be informed about the fact of the problem of piled snow not being removed even after rotating the fan in second rotation number who can decide to operating a heater as in Choi (e.g., returning into step 850 from s855 and back to step 825 to drive the heater to melt snow (Cho, [0022, 0109], fig. 9).

Regarding claim 5, Tran in view of Choi further teaches the refrigeration cycle system according to claim 4, wherein the control section stops [“default operation in which the outdoor fan 212 is operated at predetermined time intervals until the piled up snow is removed after informing the user that the piled up snow is not removed (860)”. Here, operating accordance to time interval means the fan is stopped after the time is over based on informing the user in S855. Claim does not require immediate stopping of the fan when the abnormality is detected] rotation of the fan in a case where the abnormality of the fan has been detected (Choi, [0109]).

Regarding claim 6, Tran in view of Choi further teaches the refrigeration cycle system according to claim 4, wherein the control section performs defrosting processing for a heat exchanger in the case where the abnormality of the fan has been detected (Choi, Fig. 9, returning to S820 and S825 from S855 and S860).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Mori et al. [Mori] (JP 2017187226 A, Pub. Date: 2017-10-12 (outside grace period)). The FOR-patent document and its translation are attached.
Regarding claim 8, Tran teaches features of the claim 1 but fails to teach  wherein the outdoor unit includes multiple outdoor units, an abnormality detection unit configured to detect an abnormality of a fan of each outdoor unit while the control section is controlling the rotation number of the fan of the air blower is further provided, and in a case where the abnormality has been detected at one of the multiple outdoor units, the control section stops rotation of the fan of the one of the multiple units for which the abnormality has been detected.
Mori teaches that an outdoor unit system can be implemented using two or more outdoor units. Specifically, Mori teaches refrigeration cycle system according to claim 1, wherein the outdoor unit includes multiple outdoor units [“outdoor unit of an air conditioner ... a plurality of outdoor units are provided”], an abnormality detection unit configured to detect an abnormality of a fan of each outdoor unit while the control section is controlling the rotation number of the fan of the air blower is further provided, and in a case where the abnormality has been detected at one of the multiple outdoor units, the control section stops [“For example, when it is detected that an abnormality has occurred in the fan of one blower 3A, the blower 3A having this fan is stopped, and the other normal blower 3B is continuously operated”, “The display on the display unit 81a may be visually changed according to the determined magnitude of the vibration level. When the determined vibration level exceeds the first threshold value, an alarm display is performed. For example, when the first threshold value is the vibration level 3 and the determined vibration level is 3 or more, an alarm is displayed on the display unit 81a or the like”, “wherein the outdoor unit has a multi-connection structure in which a plurality of outdoor units are provided, and when an abnormality of a fan of any of the outdoor units is determined, an abnormality is determined. An outdoor unit for an air conditioner, comprising: a control device that controls only an outdoor unit having a fan to stop and the other outdoor units to continue operation.”] rotation of the fan of the one of the multiple units for which the abnormality has been detected (Fig. 7, Page 9, claim 9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the above cited teachings of Mori and Tran because they both are related to outdoor unit of a refrigeration system and (2) modify the outdoor unit of Tran to implement with multiple outdoor units and stop the fan of the outdoor unit out of multiple units that experiences an abnormality as in Mori. Doing so the operating capability of the outdoor unit of the Tran can be increased as can be clear to PHOSITA without impacting continuing operating of the second unit when first unit is in troubled state. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Bahel et al. (US 5623834 A) teaches minimum outdoor fan 34 speed limit (employed during start-up and detecting the blocked state [“whether the discharge pressure from the compressor 38 exceeds the HPCO limit (manually set or stored in data structure 202 if device 201 is a pressure sensor”] for the outdoor fan (figs. 4, 7s).
2) Regarding claim 1, Zhang (US 20210080136) teaches a refrigeration cycle system comprising:([0004, 0037]);
an acquisition section [“acquiring, by a communication module “] configured to acquire external air information as information on at least one of an external air temperature [“weather variation information”] around an outdoor unit or weather information ([0038-0041, 0111, 0068]); and
 a control section [“the control unit 104 is configured to control the operation parameters”] configured to control [“At step S120, the operation parameters of the air conditioner are controlled on the basis of the current temperature variation information” and the operation parameters include “the rotating speed of the outdoor fan” that is controlled in real time on the basis of the temperature rising and falling trend of the weather detected by GPRS] a rotation number of a fan [“rotating speed of the outdoor fan”] of an air blower based on the external air information at a start of operation [steps 110 and 120 are “control method for starting the air conditioner” and the step 520 is “to serve as the cold starting mode of the air conditioner] of the refrigeration cycle system ([0021, 0037-0038, 0045-0047, 0069, 0082]). 
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “ it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom”.